NOONAN, Circuit Judge,
dissenting:
The plaintiffs have offered evidence of a discriminatory pattern of law enforcement: the strikers arrested for the violent acts of August 9, 1983 charged with felonies for which high bail was set by Justice of the Peace Helen Gilmartin; striker Ronald Roades arrested without cause and a bail set by Gilmartin higher than the maximum fine imposable for the misdemeanor charged; striker Solia Bon arrested and jailed by Gilmartin for telephone harassment; striker Richard Olen, as he left the picket line, arrested, handcuffed, and mistreated by police for not having his driver’s license in his possession; striker Janie Ramon arrested, tried without counsel by Gil-martin, convicted of assault, and fined $500 for involvement in a fight from which neither physical nor property damage resulted. In contrast: strikebreakers slashing tires and breaking windshields on strikers’ cars, and the police, when informed of the assailants’ identities, doing nothing; Rick Scroggins, a strikebreaker, throwing a rock through the window of the van of Lew Patino, a striker, and then breaking Pati-no’s jaw with a rifle butt, with Scroggins being arrested and released on his own recognizance and, having been found guilty by Gilmartin, sentenced only to make restitution for the van window; assault on Pati-no by Neil Groves, a strikebreaker, reported to the police without the police taking action; telephone harassment of Nancy Flores, the wife of a striker, including the threat, “We are going to kill your kids”, reported to the police who refused to investigate or install a phone “grabber” on her line; obscene actions by Arthur Love, a strikebreaker, directed at women picketers, reported to the police without the police taking action; assaults by gun by a strikebreaker on Rita Alegría and Raul Malindo, reported to the police without the police taking action.
The contrast between these two patterns is such that there is a material factual dispute over the cause of the difference. Phelps Dodge denies that it conspired with the law enforcement authorities to bring about these distinct patterns. The company asserts that the strikers who were arrested, bailed, or prosecuted were so treated pursuant to independent decisions of the police or the Justice of the Peace. The company, asserting that it was involved in no conspiracy, implies that it has nothing to explain as to the alleged failures of the police and Gilmartin in regard to violence by the strikebreakers. The company’s brief fails almost completely to address *808these failures. In contrast, the Steelworkers urge that such disparate patterns of conduct, where the dividing line appears to be whether a man or woman is or is not a striker against Phelps Dodge, lead to a rational inference that Phelps Dodge arranged for the discriminatory patterns; that, in short, the patterns are themselves evidence of conspiracy to deny the plaintiffs their civil rights.
On this appeal from summary judgment, we cannot say who is right — Phelps Dodge protesting its innocence, or the Steelworkers saying that the company’s guilt is clear. But we must acknowledge the existence of a factual dispute, which only the triers of fact should resolve.
The court appears to believe that the only evidence the Steelworkers has offered is the evidence of the close relations that existed between the biggest employer in town and the police. The court does not address the inference of conspiracy that may be drawn from the discriminatory patterns of law enforcement. Granted that the company had every right to ask police protection of its property and the prosecution of those strikers who committed violent acts, the strikers had an equal right to protection and to the prosecution of those Phelps Dodge strikebreakers who injured them. The evidence presented by Steelworkers is that such protection and prosecution of violent acts was denied them. That evidence is undisputed. The reason for this discrimination, rational triers of fact could find, was agreement, violative of the strikers’ civil rights, between Phelps Dodge and the police and Justice of the Peace Gilmartin. Inference to such an agreement would be neither guesswork nor speculation, but a rational conclusion drawn from the disparity of treatment.
When a painting is done in chiaroscuro, forms and volumes are intelligible in the contrast of light and dark. If you read only the light, the picture is a blur. The contrast conveys the meaning. A Rembrandt or a Caravaggio becomes a blank unless the pattern created by the contrast is observed. So here: a reading of only one half of the evidence prevents the pattern from being perceived.
Steelworkers’ evidence does not consist solely in the small town relationships of the company and the local officials. But these relationships are highly relevant in assessing the strength of the inference to be drawn from the discriminatory patterns. Ajo is a town whose population in 1983 was no more than 5,000. It is an isolated town, about 130 miles from Tucson. The only large employer in the town is Phelps Dodge. The only large landlord of rental property available for housing is Phelps Dodge. By virtue of these basic characteristics of the community, Phelps Dodge dominates the town.
Beyond this structural relationship of company and town, there is specific evidence of close cooperation between the company and law enforcement officials. There were many casual interactions between the police and the personnel of Phelps Dodge. There was the meeting at the plant of the Sheriff and the Plant Manager on August 9, 1985, to which the Steelworkers attach especial importance. These interactions, this meeting are not themselves evidence of conspiracy. They are evidence of the opportunity to conspire. They form a background against which the discriminatory patterns occurred and in terms of which the inferences to be drawn from these patterns may be inspected.
According to the deposition of Carlos Ca-marillo, the police in the town did not act “without the consent of Phelps Dodge.... Any time they were handing out anything they would have a sheriff’s deputy close by working in coordination with them.” Seven sheriff’s deputies rented from Phelps Dodge. Three wives of sheriff's deputies worked for Phelps Dodge during the strike. In July of 1983, a month before the strike, Phelps Dodge Mercantile Company, the Phelps Dodge subsidiary which operated a store in Ajo, opened a credit account for the Pima County Sheriff's Department, through which sheriff’s deputies on assignment in Ajo could charge their meals. County Attorney Casteel became a tenant of Phelps Dodge during the strike.
*809Most remarkably, Justice of Peace Helen Gilmartin, a key player on the law enforcement scene, had been a security guard for the company. She was asked to run for her judicial office by the Chief of Security at Phelps Dodge at a time when she had been furloughed and was hopeful of being rehired by Phelps Dodge. When she was elected, she was put on leave of absence from Phelps Dodge. She had obtained company housing as a company employee and continued to rent it while no longer on the company payroll. She so identified with the company that she had personalized license plates, for which she paid an extra fee, that read, “PD Ajo”, meaning “Phelps Dodge Ajo”. She had had the plates for three years and did not bother to change them after assuming her judicial office. The representative of impartial justice in Ajo, she drove by the picket line with the plates and considered it “absolutely ludicrous” that anyone would make an issue of this identification with her old employer.
Helen Gilmartin’s flaunting of her plates may have amounted to judicial impropriety. Who wants a judge who wears the colors of a party? But as the court observes, most of these undisputed facts do not by themselves show “improper leverage”. No impropriety exists in a company renting its housing or providing credit to sheriffs deputies. No impropriety exists in a company hiring the wives of deputies. No impropriety exists in a company security guard running for justice of the peace. These actions, all innocent in themselves, do establish in this case the closeness of the relations between the company and the police. These actions do not prove conspiracy. They are however, “contextual facts”, which properly form a foundation for consideration of the factual inference in dispute. See T.W. Elec. Serv. Inc. v. Pacific Elec. Contractors Ass’n., 809 F.2d 626, 631 (9th Cir.1987).
Not improper leverage but leverage is what these facts establish. The landlord, the employer, the patron had the means of applying pressure to achieve its objective. Did it do so? That remains to be seen at a trial. Steelworkers’ evidence of discriminatory law enforcement raises the question whether an actual conspiracy did or did not exist. Neither a district court ruling on a motion for summary judgment nor an appellate court may properly resolve the factual issue.
The court answers this dissent in a footnote that confuses the facts showing a structural relationship with the specific facts from which conspiracy might properly be inferred. Conspiracy is normally proved by inference. It is not clear why the court is unwilling to let a jury draw inferences in this case. The ordinary rules governing summary judgment are set aside. The court decides what belongs to the jury to decide. I respectfully dissent.